No. 07-16-00147-CR


Ivan Dejesus Aguilar                           §     From the County Criminal Court No. 1
  Appellant                                            of Tarrant County
                                               §
v.                                                   November 1, 2016
                                               §
The State of Texas                                   Opinion by Justice Pirtle
 Appellee                                      §


                                     J U D G M E N T


       Pursuant to the opinion of the Court dated November 1, 2016, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.


       It is further ordered that appellant pay all costs in this behalf expended for which let

execution issue.


       It is further ordered that this decision be certified below for observance.


                                             oOo